UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-4935


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAJUAN CARTER,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cr-00164-ELH-2)


Submitted:   March 27, 2012                 Decided:   April 6, 2012


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard B. Bardos, SCHULMAN, TREEM & GILDEN, P.A., Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Debra L. Dwyer, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dajuan Carter appeals the district court’s denial of

his motion to suppress evidence seized following the stop of a

car   in   which     he    was     a    passenger.             Carter       argues       that    the

suppression hearing testimony of the police detectives regarding

an observed traffic infraction was incredible, that the alleged

traffic     violation        never       occurred,           and     that     the     stop       was

pretextual.        For the following reasons, we affirm.

              This    Court      reviews        the          district       court’s       factual

findings underlying the denial of a motion to suppress for clear

error   and    its    legal      conclusions            de   novo.        United     States       v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).                              We give particular

deference “to a district court’s credibility determinations, for

it is the role of the district court to observe witnesses and

weigh their credibility during a pre-trial motion to suppress.”

United States v. Abu Ali, 528 F.3d 210, 232 (4th Cir. 2008)

(internal      quotation      marks       and          citation      omitted).            When     a

suppression motion has been denied, this Court construes the

evidence      in     the   light        most       favorable         to     the     government.

Grossman,     400     F.3d    at       216.        A    traffic       stop    of     a    vehicle

constitutes a seizure within the meaning of the Fourth Amendment

and is permissible if the officer has probable cause to believe

a traffic violation has occurred, regardless of the officer’s



                                               2
subjective motivations.             Whren v. United States, 517 U.S. 806,

809-10, 813-19 (1996).

              Our review of the record leads us to conclude that the

district      court    did    not    err        when   it    determined     that   the

inconsistencies in the detectives’ testimony are immaterial, and

that probable cause supported the stop of the vehicle in which

Carter was a passenger.             Furthermore, we conclude there is no

basis to conclude the district court clearly erred in making its

credibility determination.             Therefore, we affirm the district

court’s judgment.        We dispense with oral argument because the

facts   and    legal   contentions         are    adequately    presented     in   the

materials     before    the    Court    and       argument    would   not    aid   the

decisional process.

                                                                             AFFIRMED




                                            3